Citation Nr: 1828460	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bilateral foot blisters, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, service-connected posttraumatic stress disorder (PTSD), and service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, with service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  

This appeal was most recently before the Board in May 2017.  The appeal was remanded for additional development.  All of the requested development was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the May 2017 Board remand a July 2017 addendum opinion was obtained in the hypertension claim. The opinion provider concluded that the Veteran's hypertension was not etiologically related to his active service.  The opinion provider noted the risk factors for hypertension and stated the Veteran presented with several of them. In addition the opinion provider noted that medical literature does not support a causal link between hypertension, herbicide exposure, and PTSD. The examiner added that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II. 

The Board finds the July 2017 VA opinion to be inadequate.  The examiner stated that medical literature does not support a nexus between hypertension and herbicide exposure or PTSD, but did not state why this precludes the possibility of a nexus existing for this specific Veteran.  Moreover, the Board notes that VA's own statements in connection with its rulemaking authority support an association between hypertension and PTSD.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040  (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  In addition, the examiner concluded that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II, but did not provide a rationale for this conclusion.  As such, an addendum opinion must be obtained on remand.  

The May 2017 Board remand also included the issues of entitlement to service connection for a skin disability and bilateral foot disabilities, which were remanded to obtain an outstanding Agent Orange registry examination.  This June 2009 Agent Orange registry examination was obtained, however, it does not contain an opinion regarding the etiology of the Veteran's skin disability or bilateral foot blisters.  The most recent VA nexus opinion occurred in March 2015 and found that the Veteran's skin disabilities were not etiologically related to his active service, to include his herbicide exposure, because his service treatment records (STRs) were absent of any skin related complaints.  

The Board finds the March 2015 VA opinion to be inadequate.  The examiner impermissibly based their conclusion on the lack of in-service complaints or treatment for a skin disability.  As such, an addendum opinion must be obtained on remand. 

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After the completion of the above contact the VA opinion provider who provided the July 2017 opinion in connection with the Veteran's claim for service-connection for hypertension and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is etiologically related to his active service to include herbicide exposure?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension is caused by his service-connected PTSD or diabetes mellitus, type II?

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD or service-connected diabetes mellitus, type II aggravated his hypertension?

The opinion provider should consider, and discuss as necessary the following:

(i)  The VA material cited above suggesting an association between PTSD and hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004), and; 

(ii)  The Veteran's testimony that the stress of his service-connected PTSD aggravates his hypertension.   

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the July 2017 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Contact the VA examiner who examined the Veteran in March 2015 in connection with his claim for service-connection for a skin disability to include bilateral foot blisters and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address whether the following:

(a)  List any and all skin disabilities present since June 2009 to include bilateral foot blisters. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed skin disability to include bilateral foot blisters is etiologically related to the Veteran's active service to include his herbicide exposure?

The Board notes it is impermissible to rely solely on the absence of medical records corroborating the continuity of a condition.

4.  The RO should then re-adjudicate the claims on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




